Citation Nr: 0938229	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  07-21 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased initial disability rating in 
excess of 30 percent disabling for service-connected post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for coronary artery 
disease (CAD) secondary to service-connected PTSD.

4.  Entitlement to service connection for hypertension 
secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney at Law




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
April 1972.  Service in Vietnam and award of the Air Medal 
and Combat Infantry Badge are evidenced in the record. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The Veteran's June 2006 claim for service connection for PTSD 
was granted in a September 2006 rating decision, and his 
claim for service connection for depression was denied in 
that rating decision.  The Veteran's claims for entitlement 
to secondary service connection for CAD and hypertension were 
denied in a December 2006 rating decision.  The Veteran 
disagreed with the decisions and perfected an appeal.

In a February 2009 decision, the Board remanded the issues on 
appeal for further evidentiary development.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by 
panic attacks, avoidance of stimuli for trauma, feelings of 
detachment or estrangement from others, difficulty falling or 
staying asleep, irritability, hypervigilance and difficulty 
with concentration.

2.  A preponderance of the competent medical evidence 
supports a conclusion that the Veteran has no depression 
separate and distinct from his service-connected PTSD 
symptomatology.

3.  A preponderance of the competent medical evidence 
supports a conclusion that the Veteran's CAD is unrelated to 
his service-connected PTSD.

4.  A preponderance of the competent medical evidence 
supports a conclusion that the Veteran's hypertension is 
unrelated to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria of an initial disability rating OF 50 
percent disabling for service-connected PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).

2.  Entitlement to service connection for depression is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.  Entitlement to service connection for CAD secondary to 
service-connected PTSD is not warranted.  38 U.S.C.A. § 1110 
(West 2002);  38 C.F.R. §§ 3.303, 3.310 (2008).

4.  Entitlement to service connection for hypertension 
secondary to service-connected PTSD is not warranted.  
38 U.S.C.A. § 1110 (West 2002);  38 C.F.R. §§ 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that his PTSD disability is 
worse than recognized by VA.  He also contends that he 
suffers from depression as a result of his active duty 
service, and that he suffers from CAD and hypertension as a 
result of his service-connected PTSD.  The Board will first 
address preliminary matters and then render a decision on the 
issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further evidentiary development.  Specifically, the February 
2009 remand ordered VBA to contact the Veteran in writing and 
ask that he identify all treatment for psychological 
disorders, hypertension and CAD that he received since 
January 2004, and to seek to obtain any such records.  VBA 
was also ordered to provide the Veteran with a psychiatric 
examination to determine whether the Veteran suffers from any 
disorder in addition to PTSD, and with a cardiology 
examination to determine the etiology of his hypertension and 
CAD.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  The 
record shows that the Veteran was asked in a February 2009 
letter to identify medical providers regarding his claimed 
conditions and to sign releases for those records.  In 
addition, the record includes examination reports by a 
psychiatrist who addressed whether the Veteran had depression 
in addition to PTSD, and a physician who addressed whether 
the Veteran's hypertension and CAD conditions were related to 
his service-connected PTSD disability.  The Board finds that 
VBA substantially complied with the February 2009 remand 
order.



Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, VBA provided the Veteran with notice in letters 
dated July 2006 and June 2007 that to substantiate a claim 
for service connection the record evidence needed to show 
that he had an injury in military service or a disease that 
began in or was made worse during military service or an 
event in service causing injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease or event in 
military service.  The letters also informed the Veteran that 
in order to substantiate a claim for secondary service 
connection the evidence must show a current disability, a 
service connected disability and medical evidence of a nexus 
between the two.  

The Veteran was further notified in the letters that VA would 
make reasonable efforts to help him obtain evidence necessary 
to support his claim, including requests for any pertinent 
records held by Federal agencies, such as military records, 
and VA medical records. The Veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.  

Further, the Board notes that the Veteran was informed in 
July 2006 notice letter of how VA determines a disability 
rating and an effective date in accordance with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  


With regard to the issue of an initial disability rating in 
excess of 30 percent for service-connected PTSD, the United 
States Court of Appeals for the Federal Circuit and the 
United States Court of Appeals for Veterans Claims (Court) 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 
22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

All notices were prior to the date of the last adjudication 
of the Veteran's claims in July 2009.  Thus, the Veteran had 
a meaningful opportunity to participate in the adjudication 
of his service connection claims.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).  See also Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records and personnel records, and has 
obtained all private medical records identified by the 
Veteran.  The Veteran has received medical examinations 
pertaining to his claim including those provided in April 
2009.  

VA has further assisted the Veteran throughout the course of 
this appeal by providing him with statements of the case 
which informed him of the laws and regulations relevant to 
his claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Board observes that the Veteran declined in 
writing in his VA Form-9 substantive appeals of July and 
August 2007 to present evidence and testimony at a hearing 
before a Veterans Law Judge.

The Board will therefore proceed to a decision on the merits.  

Entitlement to an increased initial disability rating in 
excess of 30 percent disabling for service-connected PTSD.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Assignment of diagnostic code

The Veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 [PTSD].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (PTSD).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the Veteran has not requested that another diagnostic code be 
used.  In any event, all psychiatric disabilities, except 
eating disorders, are rating using identical schedular 
criteria.  Accordingly, the Board concludes that the veteran 
is appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008), a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events)..  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Analysis

The Veteran generally contends that his PTSD symptoms support 
a finding of a disability rating in excess of the currently 
assigned 30 percent disability rating.  As noted above, in 
order to obtain a disability rating of 50 percent, the 
evidence must show symptoms such as: "flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships."

The record includes the September 2006 VA psychiatrist's 
examination report.  The September 2006 report states that 
the Veteran complained of numerous fights during 'his 
drinking years from 1972 to 1982."  He reported being 
married three times and has children from two of the three 
marriages.  He reported seeing the children and that he has 
"good support from family," and "some friends."  The 
Veteran reported he golfed, fished and ran "mile races."  
He complained that he had trouble having lasting 
relationships, didn't want to be around people and had 
sleeping problems "because he starts thinking about 
things."  

The September 2006 examiner reported that the Veteran was 
neatly groomed and appropriately dressed.  The Veteran's 
speech was reported to be spontaneous, clear and coherent, 
the Veteran's attitude was described to be "cooperative, 
friendly, relaxed, attentive," and the Veteran's affect was 
described as "appropriate."  The Veteran was able to count 
backwards by sevens, and was able to spell backwards.  The 
Veteran stated he was "not totally depressed and not happy" 
with himself and complained that he didn't have the "bond" 
that he used to have with friends.  The examiner stated that 
the Veteran was oriented to person, time and place.  The 
Veteran's thought process and content were described as 
unremarkable.  There were no delusions, hallucinations, 
homicidal or suicidal ideations, and no obsessive or 
ritualistic behavior noted.  The Veteran complained of 
difficulty falling or staying asleep, irritability or 
outbursts of anger and exaggerated startle response.  The 
Veteran described intrusive nightmares which occurred every 
"few" months, but did not state he had flashbacks.  The 
examiner reported that the Veteran's "avoidant symptoms are 
the most troublesome," and described that the Veteran avoids 
thinking and talking about combat experiences.

The September 2006 examiner characterized the Veteran's PTSD 
symptoms as causing "significant problems" in social 
relationships, and described the Veteran's PTSD symptoms as 
"mild-to-moderate."  The examiner reported the Veteran 
presented a GAF score of 62.  The examiner noted that the 
primary interference of the Veteran's PTSD was in personal 
relationships.  The Veteran reported that he had been able to 
work fulltime for 34 years and had no lost time due to PTSD.  
Indeed, the examiner stated that the Veteran has "a good 
relationship with his children," and "has had no problems 
in functioning in his career with the railroad."

The record also includes a March 2007 report of Dr. B.B., 
Ed.D.  Dr. B.B. reported that the Veteran's relative success 
at work was due to, in large part, the fact that "he works 
mainly by himself and is fairly detached from administration 
or supervision except for the few times that he has to relate 
to the railroad engineer with whom he is assigned."  He also 
described the Veteran as "quite active with such activities 
as hunting, fishing and golfing," and that he enjoys the 
theatre.  He stated that the Veteran said that he cannot 
tolerate crowds "under any circumstances whatsoever."  The 
Veteran told Dr. B.B. that he "sleeps variably and that it 
is extremely difficult for him to stay asleep."  The Veteran 
stated that "he only experiences terrifying nightmares very 
occasionally," but had experienced them on a nightly basis 
for about a 10 year period following his discharge.  Dr. B.B. 
reported that the Veteran "experienced a number of 
flashbacks" after discharge, but that they had "tapered off 
to a few only every month and that the general trigger" for 
them was information regarding Iraq.  The Veteran stated he 
avoided news regarding war.  The examiner also reported the 
Veteran experienced panic attacks that have "'dropped off' 
in the past six to nine months," but that when he 
experiences a panic attack, it really bothers him.  Dr. B.B. 
reported that the Veteran admitted that he goes through 
periods of depression and that he had "actually attempted to 
kill himself," but that although he thinks about suicide, 
"he does not really want to do it and does not plan on doing 
it, 'anymore.'" [Emphasis in original].

Dr. B.B. described the Veteran as logical; as "affectually 
within normal limits;" but has "extremely poor eye 
contact."  Dr. B.B. stated that the Veteran "basically is 
extremely anxious," and the examiner described the physical 
presentation the Veteran made during the interview that 
resulted in Dr. B.B.'s assessment that the Veteran's mood was 
"severely variable between his anxiety and depression but on 
the other hand, I believe that he is also revealing the 
characteristic mood swings of an alcoholic or at least 
someone who is abusing alcohol in a quite habituated 
manner."  Dr. B.B. reported no "delusion, no paranoia and 
certainly no other psychotic symptoms."  Dr. B.B. also found 
the Veteran's hearing disability to affect his ability to 
respond to questions, and the Veteran told Dr. B.B. that his 
tinnitus disability affected his ability to sleep.  Dr. B.B. 
found that the Veteran's "ability with arithmetic and 
deductive reasoning was considerably below average;" in 
fact, Dr B.B. found "his serial 7's were extremely poor and 
were almost pitiful because he started at the numeral 73, 
(instead of course at 100), and stated that he, "couldn't go 
on with this."  Dr. B.B. could not "fault" the Veteran's 
insight, but determined that the Veteran's judgment was 
"extremely poor," primarily because of the Veteran's 
excessive use of alcohol.  The gist of Dr. B.B.'s conclusion 
is that the Veteran has a poor prognosis if he persists in 
his abuse of alcohol.

Finally, the evidence includes the April 2009 report of a VA 
psychiatrist.  The examiner noted the Veteran was married and 
divorced three times and has a current girlfriend.  The 
Veteran related that he had friends, but stated that he felt 
it was hard to be as close to people as it was prior to his 
military service.  The Veteran enjoys riding a motorcycle, 
but that activity has been limited by his physical disorders.  
The examiner summarized that the Veteran continues to have 
psychological distress and there is "some constriction in 
social functioning."  

The Veteran was able to count backward and forward by sevens, 
and he was able to spell a word forward and backward.  He was 
oriented to person, time and place.  His thought process and 
thought content were described as unremarkable, and there 
were no signs of delusions, inappropirate behavior, obsessive 
or ritualistic behavior, homicidal or suicidal thoughts or 
episodes of violence.  The Veteran was noted to have panic 
attacks, but had good impulse control.  The Veteran's remote 
memory was described as "mildly impaired," and his recent 
and immediate memory performance was normal.  The Veteran 
reported avoidance of stimuli for trauma and a feeling of 
"detachment or estrangement from others," and an inability 
to have loving feelings.  He reported difficulty falling or 
staying asleep, irritability, hypervigilance and difficulty 
with concentration.  The Veteran stated he avoided crowds and 
that while he had contact with friends and his girlfriend, he 
doesn't feel particularly close to them.

The examiner concluded that the Veteran's PTSD symptoms were 
in the moderate range and that "compared to his previous 
evaluation in 2006, he has had some increase in the PTSD 
symptoms."  No GAF score was provided.

In sum, the evidence does not show the Veteran exhibits 
"flattened affect; circumstantial, circumlocutory, or 
stereotyped speech."  There is evidence of panic attacks, 
but although no number has been provided, it does not appear 
that they were ever more than once a week.  Dr. B.B. noted 
the Veteran had difficulty in understanding complex commands, 
but related at least a portion of that inability to the 
Veteran's hearing disability.  The April 2009 VA examiner 
noted mild impairment of remote memory, but normal recent and 
immediate memory; there was no evidence the Veteran had 
retention of only highly learned material or frequently 
forgot to complete tasks.  Dr. B.B. found the Veteran had 
impaired judgment, but found the Veteran was competent to 
handle his financial affairs.   The April 2009 examiner noted 
that the Veteran "understands outcome of behavior."  There 
is no evidence that the Veteran exhibited impaired abstract 
thinking.  There was no evidence of disturbances of 
motivation.  The Veteran's mood was described by Dr. B.B. as 
"severely variable between his anxiety and depression," but 
Dr. B.B. attributed the mood swings as characteristic of an 
alcoholic; nothing in the record evidence suggests that the 
Veteran's mood swings are attributable to PTSD.  Finally, the 
evidence clearly establishes the Veteran has had difficulty 
in establishing effective social relationships, yet he has 
been able to work for 34 years in the same railroad job.  
However, the Veteran's effectiveness at work may be due to 
the fact that he is works independent of other people and has 
a very structured employment; he works on timetables.

The Veteran's GAF score was assigned by the 2006 examiner as 
62 based solely on PTSD symptoms.  The GAF score of 62 
includes "moderate difficulty in social [or] occupational" 
functioning, which may or may not be congruent with the 
assignment of a 50 percent rating.  Moreover, the Veteran 
does not have all of the symptomatology consistent with the 
assignment of a 50 percent rating, for example stereotyped 
speech or impaired abstract thinking.   However, having all 
of the symptoms found in the schedular criteria is not 
required for a 50 percent rating to be assigned.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the specified 
factors for each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].  After a review of the record 
in its entirety, the Board finds that the impact of the 
Veteran's PTSD on his social and industrial functioning is 
sufficient to approximate the degree of impairment 
contemplated by a 50 percent rating.  See 38 C.F.R. § 4.7 
(2008).

The Board has also considered whether an even higher rating 
is warranted.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].  For reasons expressed immediately below, the 
Board has concluded that the evidence does not support a 
conclusion that the Veteran has symptoms of total 
occupational and social impairment which would warrant the 
assignment of a 70 percent or 100 percent disability rating.

There is no objective evidence of gross impairment in thought 
processes or communication.  The examiner commented that the 
Veteran's thought process was unremarkable and that there was 
no evidence of psychosis or delusional thought.

There is no evidence of persistent hallucinations.  The 
Veteran is not currently in persistent danger of hurting 
himself or others, and there is no evidence of grossly 
inappropriate behavior.  There is limited evidence that many 
years ago he was involved in physical altercations as result 
of being unable to manage his anger.  However, the Veteran 
has had no involvement with the law because of his anger, and 
the fights were attributed to his involvement with alcohol 
and not due to PTSD.  

The evidence is not indicative of an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene).  The examiners indicated that 
the Veteran was appropriately dressed and groomed.

There is no evidence that the Veteran is disoriented as to 
time or place.  The examiners indicated that the Veteran was 
oriented to time, place and person.

There is evidence that the Veteran was hypervigilent, but the 
examiners noted there was no obsessive or ritualistic 
behavior.  Hypervigilence is in the criteria for a 70 percent 
disability, but the Board finds that this singular criterion 
does not justify a finding of a 70 percent disability.

Based on the evidence of record, the Board finds that the 
symptomatology reported by the Veteran and reflected in the 
record is not consistent with the assignment of a 70 percent 
or 100 percent rating, but is more reflective of occupational 
and social impairment consistent with a 50 percent rating.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

As discussed in the analysis above, the Board has reviewed 
the entire record and has determined that it best supports a 
50 percent disability rating under the relevant diagnostic 
criteria.  The Board notes that the assignment of the 50 
percent rating will be from the date the Veteran's claim was 
received: June 26, 2006.  There is no evidence of a PTSD 
condition prior to the September 2009 diagnosis already 
discussed, so there is no basis for assigning a disability 
rating prior to the date of service connection under 38 
U.S.C.A. § 5110 (West 2002).  As is also discussed above, 
there is no evidence that supports a higher disability rating 
during the period since the Veteran's claim was received.  
For those reasons, the Board finds that staged ratings are 
not appropriate in this case.

Extraschedular consideration

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. See 38 C.F.R. 
§ 3.321(b)(1) (2008).  An exceptional case includes factors 
such as marked interference with employment or frequent 
periods of hospitalization that render impracticable the 
application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, with respect to the initial inquiry posed by 
Thun, the Board has been unable to identify an exceptional or 
unusual disability picture with respect to the Veteran's 
service- connected PTSD.  As discussed above, the medical 
evidence fails to demonstrate that the symptomatology of the 
Veteran's PTSD is of such an extent that application of the 
ratings schedule would not be appropriate, but rather that 
the symptomatology of the Veteran's disabilities are 
specifically contemplated under the ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluations adequately 
contemplate the Veteran's levels of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment. See 
38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has ever required hospitalization 
for his PTSD and that the Veteran continues to be employed 
and has been employed for a very long time. 

Entitlement to service connection for depression.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Analysis

The Veteran contends that he has depression and that it is a 
result of his active duty service.  The Board will address 
each Hickson element.

With regard to element (1), the September 2006 examiner 
diagnosed the Veteran with chronic PTSD, active nicotine 
dependence, and alcohol abuse in partial remission.  Dr. B.B. 
provided a diagnosis of PTSD; panic disorder without 
agoraphobia generated by PTSD; adjustment disorder with 
anxiety and depression; episodic alcohol abuse; and cannabis 
abuse in total remission.  Finally, the April 2009 examiner 
diagnosed the Veteran with PTSD, and also specifically found 
that "in my opinion [the] Veteran has no mental condition 
other than [PTSD]."

To the extent Dr. B.B.'s diagnosis included a finding of 
depression, the Board finds that the April 2009 VA examiner's 
determination that there was no diagnosed depression is of 
more probative value.  The Board can favor some medical 
evidence over other medical evidence so long as the Board 
adequately explains its reasons for doing so. See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Court instructed that the Board should assess 
the probative value of medical opinion evidence by examining 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches. See Claiborne 
v. Nicholson, 19 Vet. App. 181, 186 (2005).

Here, the VA examiner is a medical doctor, a psychiatrist, 
whereas Dr. B.B. has a doctorate degree in education with an 
emphasis in counseling.  Although not disparaging the 
qualifications of Dr. B.B., such qualifications are less 
impressive than those of the psychiatrist who specifically 
ruled out depression as a diagnosis.  See Black v. Brown, 10 
Vet. App. 297, 284 (1997) [in evaluating the probative value 
of medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data].  Moreover, it appears that Dr. B.B.'s diagnosis is of 
personality disorder with depression and anxiety, rather than 
depression as a stand-alone diagnosis.  Thus, without a 
diagnosis of depression, the claim fails.  A "current 
disability" means a disability shown by competent medical 
evidence to exist. See Chelte supra.

For those reasons, the Board finds that the evidence fails to 
support Hickson element (1) and that the claim fails for that 
reason.  


Entitlement to service connection for coronary artery disease 
(CAD) secondary to service-connected PTSD.

Entitlement to service connection for hypertension secondary 
to service-connected PTSD.

Because the issues present similar evidence and identical 
law, they will be addressed in a single analysis.

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2008).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Veteran contends that his current hypertension and CAD 
disorders have been caused or aggravated by his service-
connected PTSD.  He seeks service connection on a secondary 
service connection basis.

As noted above, a secondary service connection claim must be 
supported by evidence of (1) a current disability; (2) a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin supra.  
The Board will address each Wallin element.

With regard to element (1), the Board finds that there is 
medical record evidence of a diagnosis of CAD.  Thus, element 
(1) is satisfied with regard to CAD.  However, there is no 
diagnosis of hypertension.  Indeed, the April 2009 examiner 
noted that the Veteran denied ever having hypertension.  
Thus, the claim for service connection for hypertension fails 
for lack of a current disability established by competent 
medical evidence.

With regard to element (2), as discussed above, the record 
shows that the Veteran is service-connected for PTSD.  Thus, 
element (2) is satisfied.

However, there is no medical evidence of record that a 
connection exists between the Veteran's CAD and his PTSD 
disability.  Indeed, an April 2009 VA examiner opined that 
"even though there are a few articles in the medical 
literature which mention POSSIBLE relationships between 
anxiety and stress and heart disease, there is no well 
grounded or well founded documentation based on longstanding, 
well-proven studies that specifically state PTSD specifically 
causes coronary artery disease."  [Emphasis in original].  
The examiner declined to make such a connection.  

There is no other evidence of record which has been rendered 
by anyone competent to make such an opinion.  To the extent 
that the Veteran's claim can be deemed to comprise such 
evidence, there is nothing in the record to indicate that the 
Veteran is competent to render a medical nexus opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

For those reasons, the Board finds that the claim for 
entitlement to service connection for CAD also fails.


ORDER

An initial increased disability evaluation of 50 percent is 
granted for PTSD, subject to governing regulations concerning 
the payment of monetary benefits.

Entitlement to service connection for depression is denied.

Entitlement to service connection for hypertension secondary 
to service-connected PTSD is denied.

Entitlement to service connection for CAD secondary to 
service-connected PTSD is denied.





____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


